Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 21, 1992, convicting him of murder in. the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain physical evidence.
*534Ordered that the judgment is affirmed.
The defendant’s contention that the inventory search of his vehicle was improper is unpreserved for appellate review (see, People v Dickens, 88 NY2d 1031; People v Williams, 217 AD2d 1007).
The trial court did not err in discharging a sworn juror over the defendant’s objection. The record demonstrates that the court properly engaged in a thorough and searching inquiry of the juror (see, People v Buford, 69 NY2d 290) and correctly discharged him as being "grossly unqualified” (CPL 270.35 [1]) based upon the juror’s statement that job-related concerns would prevent him from giving his undivided attention to the case and would imperil his ability to decide the matter in a fair and impartial manner (see, People v Rodriguez, 71 NY2d 214; People v White, 204 AD2d 750; People v Bolden, 197 AD2d 528).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Thompson, J. P., Florio, McGinity and Luciano, JJ., concur.